Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0133269 to Hansen in view of U.S. Patent Pub. No. 2014/0212025 to Thienphrapa et al. 
As to Claims 1, 14, and 15, Hansen discloses a method of surgery ([0007-0008] and Fig. 13, [0049-0058]). The method comprises inserting an end effector (204) of a surgical retractor (including 208, 224, and 204) into an internal surgical site [0052], manipulating the end effector to retract tissue (articulation described in [0053, 0056]), positioning the end effector on tissue of interest [0053-0056], and activating an ultrasound sensor array on the end effector to produce an ultrasound video image [0050].
As to Claims 2 and 17, Hansen discloses a method of surgery wherein manipulating the end effector includes articulating the end effector/distal finger (204) of the surgical retractor relative to a shaft of the surgical retractor (articulation described in [0053, 0056]).
As to Claim 3, Hansen discloses a method of surgery further comprising moving the end effector along the tissue of interest and continuing to view the real-time ultrasound video image on the visual display [0008].
As to Claims 4 and 16, Hansen discloses a method of surgery further comprising determining a location of a tumor based on the viewing of the real-time ultrasound video image on the visual display [0027].
As to Claim 5, Hansen discloses a method of surgery further comprising treating the tumor (ablation, [0027]). 
As to Claim 6, Hansen discloses a method of surgery wherein manipulating the end effector of the surgical retractor includes rotating the end effector of the surgical retractor or a shaft of the surgical retractor clockwise or counterclockwise relative to a housing of the surgical retractor (described in [0045]). 
As to Claim 7, Hansen discloses a method of surgery wherein manipulating the end effector of the surgical retractor includes articulating the end effector of the surgical retractor about at least two axes relative to a shaft of the surgical retractor [0037 and 0045-0046].
As to Claims 1-7 and 11-19, Hansen discloses the claimed invention except for activating an ultrasound sensor array on the end effector to produce a real-time 3D ultrasound video image and viewing the real-time 3D ultrasound video image on a visual display, moving the end effector along the tissue of interest and continuing to view the real-time 3D ultrasound video image on the visual, further comprising determining a location of a tumor based on the viewing of the real-time 3D ultrasound video image on the visual display, wherein activating the ultrasound sensor array on the end effector to produce the real-time 3D ultrasound video image includes emitting ultrasound waves and receiving echoed waves produced by reflection of the ultrasound waves against the tissue of interest, wherein viewing the real-time 3D ultrasound video image on the visual display includes processing, via an image processing unit, the received echoed waves and reconstructing the received echoed waves to produce the real-time 3D ultrasound video image, wherein determining a location of the tumor further includes marking the tumor.  
Thienphrapa discloses a method of surgery [0020] including activating an ultrasound sensor array on the end effector (105) to produce a real-time 3D ultrasound video image [0062] and viewing the real-time 3D ultrasound video image on a visual display (118, [0033]). The method includes moving the end effector along the tissue of interest and continuing to view the real-time ultrasound video image on the visual [0062]. The method includes determining a location of a tumor based on the viewing of the real-time 3D ultrasound video image on the visual display (surface of interest, [0045]). Activating the ultrasound sensor array on the end effector to produce the real-time 3D ultrasound video image includes emitting ultrasound waves and receiving echoed waves produced by reflection of the ultrasound waves against the tissue of interest [0043-0044]. Viewing the real-time 3D ultrasound video image on the visual display includes processing, via an image processing unit, the received echoed waves and reconstructing the received echoed waves to produce the real-time 3D ultrasound video image [0043-0044, 0049]. Determining a location of the tumor further includes marking the tumor (tracking surface of interest [0045] in order to allow for real time viewing of the surgical site using the 3D ultrasound device [0033, 0075].   
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of surgery of Hansen with the 3D ultrasound video image modification of Thienphrapa in order to allow for real time viewing of the surgical site using the 3D ultrasound device

Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0133269 to Hansen in view of U.S. Patent Pub. No. 2014/0212025 to Thienphrapa et al. in view of U.S. Patent No. 6,626,855 to Weng et al.
As to Claims 8-10 and 20, Hansen and Thienphrapa disclose the claimed invention except for wherein manipulating the end effector of the surgical retractor includes articulating a distal finger of the end effector about at least a portion of a perimeter of an arcuate geometric shape relative to a shaft of the surgical retractor, wherein articulating the end effector of the surgical retractor relative to the shaft of the surgical retractor includes articulating a distal finger of the end effector about at least a portion of a circumference of a circle, wherein the ultrasound sensor array includes a plurality of ultrasound sensors in spaced-apart relation along a distal finger of the end effector.  
Weng discloses a surgical method and system (Fig. 10, Col. 4, Lines 36-55). The system includes a retractor (Fig. 3C) comprises a shaft (28), and an end effector (29) extending distally from the shaft (Fig. 3C). The end effector includes a distal finger (30) defining a fixed configuration, extending about at least a portion of a perimeter of an arcuate geometric shape (arc seen in Fig. 3C) and configured to facilitate retraction of tissue (via 41, Col. 10, Lines 52-64), and an ultrasound sensor array (36) including a plurality of ultrasound sensors disposed in spaced-apart relation along a distal finger of an end effector (Col. 8, Lines 1-30), each ultrasound sensor of the plurality of ultrasound sensors configured to emit an ultrasound wave and receive an echoed wave, wherein the echoed waves received by the plurality of ultrasound sensors are output to be reconstructed to produce a real-time ultrasound video image (Col. 10, Lines 32-51 and Col. 8, Lines 1-57), and an articulation joint (31) interconnecting the shaft and the end effector and configured to enable articulation of the end effector about at least one axis relative to the shaft (Col. 10, Lines 43-49). The system includes a control system (110) configured to receive the echoed waves from the plurality of ultrasound sensors and reconstruct the echoed waves to produce a real-time ultrasound video image (Col. 9, Lines 58-67 – Col. 10, Lines 1-11, and Col. 8, Lines 16-57) in order to allow for accommodation of the distal end of the device to provide retraction and subsequent imaging of the target tissue (Col. 10, Lines 43-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of surgery of Hansen and Thienphrapa with the distal finger modification of Weng in order to allow for accommodation of the distal end of the device to provide retraction and subsequent imaging of the target tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775